Citation Nr: 1339519	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  09-05 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for the service-connected cervical herniated nucleus pulposus at C5-6 status post cervical fusion.  

2.  Entitlement to an initial compensable disability evaluation for the service-connected hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to September 1997

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the RO.

The Veteran provided testimony at a January 2011 hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In an April 2011 decision, the Board granted an increased rating of 20 percent for the service-connected cervical spine disability and remanded the matter of an initial rating in excess of 20 percent for additional development.  

This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for cervical spine disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems does not reveal any additional documents pertinent to the present appeal with the exception of a November 2013 Appellant Brief.


FINDINGS OF FACT

1.  The service-connected cervical spine disability is shown to have been manifested by forward flexion limited to no less than 45 degrees or painful motion not productive of additional functional loss, spasm or weakness; neither ankylosis nor incapacitating episodes are demonstrated

2.  The service-connected hypertension is shown to be manifested by diastolic blood pressure readings that are predominantly less than 100 and systolic blood pressure readings that are predominately less than 160 while continuous medication is required; a history of diastolic pressure of predominately 100 or more is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 20 percent for the service-connected cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.21, 4.114 including Diagnostic Code 5243 (2013).

2.  The criteria for the assignment of an initial compensable rating for the service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.104, including Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A September 2007 VCAA letter explained the evidence necessary to substantiate the claim for service connection and higher initial ratings.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the September 2007 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from a Notice of Disagreement (NOD) with the initial evaluation following the grant of service connection for hypertension.  This NOD does not give rise to additional duty to notify on the part of VA.  Dingess/Hartman, 19 Vet. App. 473; 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

With regard to the duty to assist, the claims file contains service treatment records, the identified private treatment records, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).


In accordance with the remand instructions, the RO obtained VA treatment records dated since March 2008 and the Veteran was afforded a VA examination.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The VA examination reports provide a detailed descriptions of the service-connected disability.  The examination reports are deemed to be adequate for the purpose of rating of the service-connected disability in accordance with the applicable rating criteria.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


II.  Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A.  § 7104(a).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Cervical Spine Disability

The Veteran is currently assigned a 20 percent evaluation for the service-connected cervical spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The regulations provide a General Rating Formula for Diseases and Injuries of the Spine that is applicable to Codes 5235 to 5243 unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical spine limited to 15 degrees or less; or favorable ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Codes 5235 to 5242.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

In addition, under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Based on the evidence of record, the Board finds that a higher rating may not be assigned for the service-connected cervical spine disability since the criteria for a higher rating are not shown or approximated.

The service treatment records showed that the Veteran underwent an anterior cervical fusion and diskectomy at C5-6.  Service connection for the cervical herniated nucleus pulposus C5-6 status post cervical fusion was established in February 2008, and the RO assigned a 10 percent evaluation effective on August 14, 2007.  In April 2011, the Board awarded an initial rating of 20 percent and remanded the matter of a higher initial rating for further development.

At a May 2011 VA examination, the Veteran had a history of fatigue, decreased motion, stiffness, weakness, spasm and cervical spine pain.  His pain was daily, constant, and mild in severity.  He described a radiating pain down the left side of the neck resulting in numbness in the entire left hand and finger tips.  He denied any incapacitating episodes.

The Veteran's head and posture were normal, and there was no evidence of abnormal spinal curvature or cervical spine ankylosis.  Objectively, there was no spasm, atrophy, guarding, pain with motion, tenderness or weakness.  The range of motion was that of flexion and extension from 0 to 45 degrees, left and right lateral flexion to 45 degrees, left lateral rotation to 50 degrees, and right lateral rotation to 55 degrees.  There was no objective evidence of pain following repetitive motion or additional loss in the range of motion with repetition.

The sensory examination was normal in the upper and lower extremities, and the examination revealed that the peripheral nerves, biceps, triceps and brachioradialis were normal.  The motor examination of the upper and lower extremities was normal.  The examiner stated that there was no objective evidence of neuropathy or radiculopathy.  The Veteran reported missing less than a week of work in the past 12 month due to the service-connected cervical spine disability.

The Board finds that, for the period of the appeal, the forward flexion of the cervical spine is not shown to have been worse than 45 degrees and that there was no evidence of ankylosis.  Although the Veteran reported having pain, he did not demonstrate pain during range of motion testing or additional limitation of motion or functional loss on repetition.

On this record, a rating higher than 20 percent is not assignable because forward flexion of the cervical spine is not 15 degrees or less. There was no favorable ankylosis of the cervical spine.  The Board finds that a staged rating is not warranted in this case.  

Accordingly, on this record, the Board finds that a rating higher than 20 percent is not assignable for the service-connected cervical spine disability for the entire period of the appeal.

The Board also finds that an increased rating for the service connected disability under the formula for rating intervertebral disc syndrome has not been met.  In this regard, the Veteran is not shown to have been prescribed bed rest by a physician for an incapacitating episodes.  Accordingly, on this record, a higher rating is not assignable under the criteria for evaluating intervertebral disc syndrome.

A separate rating for a neurological deficit due to the cervical spine disability is not warranted since the Veteran is not shown to have any related findings.  Despite his complaints of left hand and fingertip numbness, strength and sensory testing were shown to be normal.  Notably, the May 2011 VA examiner stated there was no objective evidence of neuropathy or radiculopathy.

As the preponderance of the evidence is against the claim for a higher rating for the service-connected cervical spine disability, the appeal must be denied.


Hypertension

In a February 2008 rating decision, the RO assigned a noncompensable evaluation for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Diagnostic Code 7101 provides that a 10 percent evaluation is assignable when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or an individual has a history of diastolic pressure that is predominantly 100 or more, which requires continuous medication for control.  

A 20 percent evaluation is assignable when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  

A 40 percent evaluation is assignable when diastolic pressure is predominantly 120 or more.  

A 60 percent evaluation is assignable when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101 (2013). 

Diagnostic Code 7101 is the most appropriate because it pertains specifically to hypertension.  See 38 U.S.C.A. §38 C.F.R. § 4.104, Diagnostic Code 7101.

In order to warrant the next higher rating of 10 percent, the diastolic blood pressure reading must be predominantly 100 or more or the systolic pressure must be predominantly 160 or more; a 10 percent rating is also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

The Veteran underwent a VA examination in January 2008.  The examiner noted blood pressure readings of 140/89, 139/90 and 132/91.  The Veteran reported using medication to treat high blood pressure.

On VA examination in May 2011, the Veteran exhibited blood pressure readings of 133/83, 134/83, and 132/84.  The examiner noted that continuous medication was required for control of hypertension.  The examiner determined that there were no effects of this disability on the Veteran's occupation or usual daily activities.

The VA treatment records dating from March 2008 to April 2011 showed blood pressure readings with systolic pressure predominantly under 160 and diastolic pressure not greater than 100.

Upon review, none of the blood pressure readings taken during the period of the appeal are greater than a 100 diastolic measurement or a 160 systolic measurement as specified in the ratings criteria. 

Moreover, while the Veteran has been prescribed continuous medication for control of his hypertension, he does not have a history of diastolic pressure predominantly 100 or more.  In fact, the Veteran's service treatment records and post-service treatment records do not include one finding of diastolic pressure of 100 or more. 

As the Veteran's diastolic blood pressure has not been measured at 100 or more, his systolic pressure has not been measured to be 160 or more, and he does not have a history of diastolic pressure of 100 or more that was controlled by medication, the service-connected hypertension do not meet the criteria for the assignment of a compensable rating. 

Accordingly, as the criteria for an initial compensable rating for the service-connected hypertension have not been met, the claim for increase must be denied.  .


Extraschedular Consideration

The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.

If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.

Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran does not contend, nor does the evidence show that the service-connected hypertension and cervical spine disability have caused him marked interference with work or have resulted in any hospitalizations.

Based on the foregoing, the Board finds that referral for extraschedular consideration is not warranted in this case. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased initial evaluation in excess of 20 percent for the service-connected cervical spine disability is denied.  

An initial compensable rating for the service-connected hypertension is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


